Citation Nr: 1206354	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-48 557	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for psychophysiologic intestinal reaction (referred to hereinafter as a "digestive disability").


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a June 2009 rating decision of the Veteran's home VA RO in Atlanta, Georgia.  The previously assigned 30 percent evaluation for a digestive disability was continued therein.  An appeal subsequently was perfected as to this determination.

The Veteran requested a hearing before a member of the Board in his December 2009 Appeal To Board Of Veterans' Appeals (VA Form 9). However, he indicated that he wanted to withdraw his request and have his case adjudicated without further delay in a September 2011 statement.  His hearing request accordingly is considered withdrawn.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for prostate cancer, for diabetes, for a stroke, for a brain bleed, and for a heart attack each on a secondary basis were raised in a statement dated in November 2009 and received in December 2009 along with the Veteran's VA Form 9.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction over them.  They are referred to the AOJ for appropriate action.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

The evidence shows that the Veteran's digestive disability is manifested by diarrhea, occasional involuntary bowel movements necessitating the wearing of a pad or other absorbent material, and near constant abdominal distress but is not manifested by extensive leakage or fairly frequent involuntary bowel movements.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a digestive disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.114, Diagnostic Codes 7319 and 7332, 4.126 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

Via letter dated in August 2008, the Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, as well as how VA determines disability ratings specifically for one digestive disability.  Finally, this letter notified him of how VA determines effective dates.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been more than satisfied.  The April 2008 letter predated the initial adjudications by the RO, which in this case also is the AOJ, in December 2008 and June 2009.  All notice elements were fully addressed by it.  This letter went above and beyond concerning the disability evaluation element in that some specific as well as general notice was provided.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records and VA treatment records.  No private treatment records regarding the Veteran have been obtained by VA.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  The Veteran also has not submitted any such records on his own behalf.  

The Veteran was afforded a VA stomach, duodenum, and peritoneal adhesions examination in May 2009.  The examiner reviewed the claims file and interviewed the Veteran regarding his relevant history and current symptomatology.  Next, the examiner conducted a physical assessment of him.  The examiner then diagnosed him with digestive disabilities.  All of the above actions finally were documented by the examiner in an examination report.  Accordingly, the Board finds that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his digestive disability.  He contends that it is more severe than contemplated by the currently assigned 30 percent evaluation.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Pyramiding, rating the same disability or the same manifestation of a disability under different diagnoses, is to be avoided.  38 C.F.R. § 4.14.  When a single disability has been diagnosed both as a physical condition and as a mental disorder, it thus shall be evaluated using a Diagnostic Code which represented the predominant or more disabling aspect of the condition.  38 C.F.R. § 4.126(d).  

Although both physical and mental components of the Veteran's disability have been recognized, as evidenced by the label psychophysiologic, it always have been evaluated using the Diagnostic Codes pertaining to the digestive system found in 38 C.F.R. § 4.114 rather than those pertaining to mental disorders found in 38 C.F.R. § 4.130.  Continuing to do so is appropriate.  The symptoms currently manifest by the Veteran predominantly, if not wholly, are physical instead of mental.  The Board indeed has referred to his disability as a digestive disability in recognition of this fact.

Diagnostic Code 7319 of 38 C.F.R. § 4.114, which addresses irritable colon syndrome (spastic colitis, mucous colitis, etc.), recently has been used to evaluate the Veteran's digestive disability.  It provides for a maximum 30 percent rating when there is severe irritable colon syndrome characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114, opening paragraph.  A single evaluation instead will be assigned under the Diagnostic Code which reflects the predominant disability picture.  Id.  Among the aforementioned Diagnostic Codes, the Board finds that Diagnostic Code 7319 most accurately reflects the Veteran's predominant disability picture.  As will be set forth below, he has been diagnosed with irritable bowel syndrome.  His primary symptoms include gastrointestinal pain and bowel movement issues.  Diagnostic Code 7319 is the subject of this diagnosis (as irritable colon syndrome is a synonym for irritable bowel syndrome) and addresses both of these symptoms.  Other Diagnostic Codes, specifically Diagnostic Codes 7305, 7306, 7308, 7321, 7328, 7346, 7347, and 7348, address one or both of the Veteran's primary symptoms but each concerns a diagnosis which has not been made with respect to him.  Diagnostic Code 7307 further concerns a diagnosis which has been made with respect to him but does not address his primary symptoms.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the Diagnostic Code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Accordingly, those Diagnostic Codes not aforementioned also will be considered.  

Among those Diagnostic Codes not aforementioned, Diagnostic Codes 7330, 7332, 7333, and 7334 are potentially applicable because they address at least one of the Veteran's symptoms.  Yet each, with the exception of Diagnostic Code 7332, once again does not concern a diagnosis which has been made or can be inferred with respect to the Veteran (Diagnostic Code 7330 concerns intestine fistulas which are persistent or are status post an attempt at operative closure, Diagnostic Code 7333 concerns stricture of the rectum and anus, and Diagnostic Code 7334 concerns prolapsed of the rectum).  

Diagnostic Code 7332 pertains to impairment of sphincter control regarding the rectum and anus.  It provides for a 30 percent evaluation for occasional involuntary bowel movements necessitating the wearing of a pad.  A 60 percent rating requires extensive leakage and fairly frequent involuntary bowel movements.  The maximum 100 percent evaluation is reserved for complete loss of sphincter control.

The terms occasional, extensive, and frequent are not defined in the Schedule for Rating Disabilities.  "Occasional" is generally defined as "encountered, occurring, appearing, or taken at irregular or infrequent intervals."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 858.  "Extensive" is generally defined as "having wide or considerable extent."  Id. at 443.  "Frequent" is generally defined as "happening at short intervals," "often repeated or occurring," or "acting or returning regularly or often."  Id. at 500.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. § 4.6 .

All the evidence has been reviewed.  However, only the most salient and relevant evidence is set forth and analyzed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A VA treatment record dated in July 2007 documents history of gastritis among the Veteran's past medical history diagnoses.

A December 2007 VA treatment record documents that the Veteran denied abdominal pain and that he indicated he felt well.

In a statement dated in October 2008, the Veteran recounted that he eventually stopped going to doctors for his digestive disability and simply took over-the-counter medication because he was unwilling to undergo the recommended surgery to cut the nerves in his stomach, over-the-counter medication was cheaper and worked as well as medication that was prescribed, and he was told nothing more could be done.  The Veteran then reported that he takes Mylanta and anti-diarrheal medication in an attempt to lessen the severity of his disability.  However, he further reports that he currently is incapacitated to the point that he must be able to get to the bathroom quickly and "a lot of times" defecates on himself because he does not make it in time.  He thus noted that he postpones eating when he will be in a situation where he is unable to get to a restroom for any period of time, cannot go out for meals or ride in vehicles with friends, has to sit at the end of a row while at events, wears pads/Depends when he spends the night at a motel or with family for fear that he will mess up the linens, and often has to seek out a secluded spot to stop and defecate while driving on the highway.  

V.G., the Veteran's wife, indicated in an April 2009 statement that the Veteran watches his diet, takes anti-diarrheal medication, and uses pads, ointments, and other hygiene products because of his digestive disability.  She also indicated that this disability is debilitating him to the point that he is becoming housebound.  For instance, she noted that the Veteran's group gatherings must be carefully selected and monitored.

The Veteran complained of gastrointestinal pain that is milder than previous but diarrhea that used to be occasional but now is overwhelming at the May 2009 VA stomach, duodenum, and peritoneal adhesions examination.  He noted having diarrhea/multiple bowel movements per day which are worse if he eats spicy or greasy food.  He additionally noted that he sometimes has five to six bowel movements per day.  The Veteran also complained of fecal incontinence if he does not head to the restroom after eating.  In this regard, he noted such incontinence at least four times per month.  As a result of his symptoms, he reported that he is very calculating on where bathrooms are located when he goes out, wears an adult diaper when he travels, and regularly takes Imodium and Mylanta.  Upon assessment, there was some tenderness to palpation of the Veteran's abdomen which he described as an urge to defecate.  Diagnoses of irritable bowel syndrome, dumping syndrome, and secondary fecal incontinence were rendered.

In his December 2009 VA Form 9, the Veteran stated that he cannot leave his house many days because he has to go to the bathroom so often and that on "other days" he does not make it to the bathroom in time.  He complained that his frequent diarrhea saps his energy and makes him tired all the time to the point that he is debilitated.  

In his statement dated in November 2009 and received in December 2009 along with his VA Form 9, the Veteran reported that his digestive disability has not required hospitalization but does require that he stay on guard all the time.  He specifically noted that he cannot relax ever or be in a social setting without fearing the worst.

Noted at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because they are within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  His wife is competent in reporting his symptoms and in describing their impact because they are observable to her.  Id.  Both the Veteran and his wife also are credible because no reason for doubt exists.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo, 10 Vet. App. at 388 (in addition to inconsistency with other evidence of record, listing inconsistent statements, internal inconsistency of statements, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility).  

The Board finds, given the above, that an evaluation in excess of 30 percent for a digestive disability is not warranted.  One applicable Diagnostic Code does not provide for a higher rating whereas the criteria for a rating above 30 percent are not met for the other applicable Diagnostic Code.

It is undisputed that the Veteran has diarrhea/multiple bowel movements per day and abdominal distress in the form of pain or tenderness as such competently and credibly has been reported and/or found upon assessment.  The abdominal distress currently appears to be frequent albeit not constant, as it competently and credibly has been denied at times.  Severe irritable colon syndrome characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress corresponds to a maximum allowable 30 percent evaluation under Diagnostic Code 7319.  As the Veteran's current rating of 30 percent is the maximum rating permitted under Diagnostic Code 7319, the Board will consider whether a higher evaluation is permitted under any other applicable code(s) under 38 C.F.R. § 4.114. 

That leaves Diagnostic Code 7332.  The evidence does not show extensive leakage and fairly frequent involuntary bowel movements, the criteria for even the next highest evaluation of 60 percent thereunder.  It is undisputed that the Veteran has involuntary bowel movements and fecal leakage/incontinence because, once again, they competently and credibly have been reported.  Specifically, it has been reported that he defecates on himself "a lot of times" because he fails to make it to the bathroom on time; that he has fecal incontinence at least four times per month; and that he does not make it to the bathroom in time on "other days."  Yet the occasions of his symptoms, while certainly significant, do not in the Board's view, arise to the severity of "extensive leakage and fairly frequent involuntary bowel movements" envisioned by the criteria for even the next higher evaluation of 60 percent under Diagnostic Code 7332 .  Fecal incontinence four times per month and defecating on himself "a lot of times" is simply not "extensive" or "fairly frequent" in nature.  From the Veteran's reports, it would appear that more days than not out of any given month do not involve these symptoms.  

Indeed, the Veteran's digestive disability more nearly approximates the criterion for a 30 percent evaluation under Diagnostic Code 7332.  This criterion, to reiterate, is occasional involuntary bowel movements necessitating the wearing of a pad.  The aforementioned discussion shows occasional albeit not fairly frequent involuntary bowel movements.  Wearing or absorbent materials such as pads/Depends and adult diapers additionally competently and credibly has been reported.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.


B.  Extraschedular

The above determination continuing the Veteran's 30 percent evaluation for his digestive disability is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  However, an evaluation in excess of 30 percent for this disability still could be awarded if found to be warranted upon referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b).

The Veteran raised the issue of entitlement to an extraschedular rating for his digestive disability in his December 2009 VA Form 9 and statement dated in November 2009 and received in December 2009 along with his VA Form 9.  In addition to the information set forth above, he argued that the Board cannot know how debilitating his digestive disability is but rather that only he and his wife can know.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

The Veteran's argument fails to take into account that he and he wife have described the impact of his digestive disability and that their descriptions have been found competent and credible as well as considered.  To the extent it is true that the Board cannot know how debilitating this disability is notwithstanding these descriptions, his argument does not relate to the aforementioned analytical steps.  With respect to the first step, there has been no showing from the record that the Veteran's digestive disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Rating was based on them and associated statutes, regulations, and caselaw.  Higher evaluations are potentially available but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's digestive disability.  In this regard, it is reiterated that his 30 percent rating corresponds to severe irritable colon syndrome as well as to occasional rather than fairly frequent involuntary bowel movements necessitating the wearing of a pad or other absorbent material.  

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional digestive disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization, the second analytical step, thus is unnecessary.  Further, the third analytical step of referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 30 percent for a digestive disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


